DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In independent claims 21 a plurality of identifiers corresponding to respective predetermined window configurations” or the “receiving a selection of an identifier of a plurality of identifiers” are new matter that were not described in the specification and, therefore, applicant is required to delete/cancel the new matter. While the specification discloses selecting or displaying icons, the disclosure fails to teach a plurality of identifiers or the selection of an identifier. If applicant contends these are not new matter, specific location, e.g., page #, line # should be pointed out. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-, 11 of U.S. Patent No. 10/791,377 (as well as Patent Nos. 10/405,053; 9,826,279; 8,107,010 and 8,976297)  in view of Iwami et al., US 4,829,294.  
The claims in the above indicated references do not specifically disclose the claimed limitation for generating for simultaneous display…a plurality of identifiers. 
However, such method would be obvious to those with ordinary skill in the art. 
Iwami teaches document processing method and system using multi-window.
Specifically Iwami teaches in a document processing method using a multi-window including a display device having a display screen on which a plurality of windows are established, …. a memory unit for storing therein a window control table defining corresponding relationships between the virtual screens and the windows, and a control device for referencing the window control table and for outputting contents of each virtual screen in a window associated with the virtual screen on the display screen, copy source attribute data including an identifier of a second window established in the display screen and data defining a second partial region in the second window is memorized in correspondence with a first partial region on the vertical screen so that, in response to a command inputted by an operator while painting to the first partial region displayed in the first window, the display contents of the second partial region of the second window are copied into the first partial region of the first window based on the Abstract of the disclosure). Further, Iwami discloses “In the embodiment above, although the display contents of the second window are copied into a document generated in the first window, it is also possible to establish a plurality of copy destination regions in the first window so as to incorporate the display contents of a plurality of other windows into a document (col. 8, lines 54-67).
 FIG. 9 is a schematic diagram illustrating the configuration of the window control table used in a second embodiment of the present invention. FIG. 9 shows the configuration of a window control table 40' used in the second embodiment of the present invention.  Items 41-44 are the same as those of the first embodiment, reference numeral 45 indicates an identifier of an application program used in the window, and reference numeral 46 is a store address of data record constituting the display contents of the window.  The program identifier above is registered to the window control table 40' corresponding to the window each time the window is established on the display screen (Col. 9, lines 35-44). 
Finally, see also claims 1, 5 and 9-10; columns 13-16.. 
It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference by incorporating the teaching of Iwami for the purpose of identifying the windows or the window .
Claims 21,30, 31 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6,8, 13, 15 and 20 of U.S. Patent No. 8,107,010 (as well as Patent Nos. 10/405,053; 9,826,279; and 8,976297)  in view of Iwami et al., US 4,829,294.  
The claims in the above indicated references do not specifically disclose the claimed limitation for generating for simultaneous display…a plurality of identifiers. 
However, such method would be obvious to those with ordinary skill in the art. 
Iwami teaches document processing method and system using multi-window.
Specifically Iwami teaches in a document processing method using a multi-window including a display device having a display screen on which a plurality of windows are established, …. a memory unit for storing therein a window control table defining corresponding relationships between the virtual screens and the windows, and a control device for referencing the window control table and for outputting contents of each virtual screen in a window associated with the virtual screen on the display screen, copy source attribute data including an identifier of a second window established in the display screen and data defining a second partial region in the second window is memorized in correspondence with a first partial region on the vertical screen so that, in response to a command inputted by an operator while painting to the first partial region Abstract of the disclosure). Further, Iwami discloses “In the embodiment above, although the display contents of the second window are copied into a document generated in the first window, it is also possible to establish a plurality of copy destination regions in the first window so as to incorporate the display contents of a plurality of other windows into a document (col. 8, lines 54-67).
 	FIG. 9 is a schematic diagram illustrating the configuration of the window control table used in a second embodiment of the present invention. FIG. 9 shows the configuration of a window control table 40' used in the second embodiment of the present invention.  Items 41-44 are the same as those of the first embodiment, reference numeral 45 indicates an identifier of an application program used in the window, and reference numeral 46 is a store address of data record constituting the display contents of the window.  The program identifier above is registered to the window control table 40' corresponding to the window each time the window is established on the display screen (Col. 9, lines 35-44). 
Finally, see also claims 1, 5 and 9-10; columns 13-16. 
It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference by incorporating the Iwami for the purpose of identifying the windows or the window configurations in order, for example, to control or address each display window separately.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




PMN
June 17, 2021 
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422